Citation Nr: 1120076	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 14, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain VA treatment records and provide a new VA examination.   

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, during the March 14, 2011 hearing, the Veteran testified that he was scheduled to receive breathing treatment for his service-connected bronchitis with right pneumothorax, postoperative, later that month at the Dallas, Texas VA Medical Center (VAMC).  The Board recognizes that VA treatment records dated from October 2010 to March 14, 2011 have been associated with the claims file.  However, there are no VA treatment records dated after March 14, 2011 and no evidence relating to any breathing treatment.  Therefore, the RO should make efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record reveals that the Veteran was afforded a VA examination in January 2008 with respect to his claim for entitlement to a TDIU.  The Veteran is currently service-connected for bronchitis with right pneumothorax, postoperative, rated as 30 percent disabling.  The Veteran's representative has alleged that the January 2008 VA examination report was inadequate on several bases.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reviewing the examination report, the Board finds that the examination is inadequate with respect to whether the Veteran is unemployable due to his service-connected bronchitis with right pneumothorax, postoperative.  In the report, the examiner noted that the Veteran was currently diagnosed with chronic obstructive pulmonary disorder (COPD) secondary to cigarette excess with severe disability and progression.  It was noted that the Veteran had a past history of spontaneous pneumothorax, but it did not result in any residuals and was not responsible for the Veteran's current pulmonary condition.  The examiner reviewed the last pulmonary function test (PFT) completed in September of 2007 which showed mild restrictive and moderate obstructive ventilator defect.  The examiner opined that the Veteran was totally and permanently disabled from gainful employment in his prior job at the airport as a sky captain where he handled luggage with passengers coming to and from the airport.  First, the Board finds that the examination is inadequate because the examiner did not use the correct standard in determining whether the Veteran is unable to work due to his service-connected disability.  The question at issue is whether the Veteran is able to obtain or maintain substantially gainful employment due to his service-connected bronchitis with right pneumothorax, postoperative, not whether he would be able to perform his duties at his prior employment working as a sky captain.  Second, the Board observes that the VA examiner did not perform current PFTs, but simply reviewed PFT results from September 2007.  The current degree of severity of the Veteran's service-connected bronchitis with right pneumothorax, postoperative is relevant to the issue on appeal - whether the Veteran is unemployable due to his service-connected disability.  Therefore, the new VA examination should include current PFT results.  Finally, the Board notes that the examiner did not address whether the Veteran's diagnosis/manifestations of COPD can be differentiated from his service-connected bronchitis with right pneumothorax, postoperative.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision where, medical evidence did not differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  In light of the above, the Veteran should be afforded a new VA examination to address whether the Veteran is unemployable due to his service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board recognizes that the October 2009 rating decision reduced the Veteran's disability rating for service-connected bronchitis with right pneumothorax, postoperative from 60 percent disabling to 30 percent disabling, effective February 1, 2010.  The Veteran has contended that the issue of the propriety of the rating reduction is inextricably intertwined with the issue of entitlement to a TDIU.  However, unfortunately, the Veteran did not file a timely appeal with respect to the October 2009 rating decision.  Therefore, the Board does not have jurisdiction or authority to act on the issue of whether the rating reduction was proper.  38 C.F.R. § 20.101.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Dallas VAMC dated from March 2011 to the present.  If these records are unavailable, it should be documented in the claims file and the Veteran notified accordingly.

2.  The Veteran should be afforded a VA examination to determine the effect of his service-connected bronchitis with right pneumothorax, postoperative on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed including a current pulmonary function test.  To the extent practicable, the examiner should address whether the diagnosis/manifestations of COPD can be distinguished or separated from that of the service-connected bronchitis with right pneumothorax, postoperative.  If such differentiation cannot be made, the examiner should so state.  The examiner is requested to comment on the effect of the Veteran's service-connected disability (bronchitis with right pneumothorax, postoperative) on his ability to engage in any type of full-time employment, including sedentary employment, and whether, in the examiner's opinion, the service-connected disability is of such severity to result in unemployability.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the issue of TDIU, to include whether the Veteran is entitled to a TDIU on an extraschedular basis.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


